Case: 1:20-cr-00228-BYP Doc #: 3 Filed: 03/19/20 1 of 2. PagelID #: 12

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION

UNITED STATES OF AMERICA, ) INDICTMENT

)

Plaintiff, )

WAYNE NORRIS, ) CASE NO.

yo Title 21, United States Code,

) Sections 841(a)(1) and (b)(1)(B)
Defendant. )

(Possession with Intent to Distribute Cocaine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

The Grand Jury charges:
| 1. On or about March 11, 2020, in the Northern District of Ohio, Eastern Division,
Defendant WAYNE NORRIS did knowingly and intentionally possess with the intent to
distribute at least 500 grams of a mixture and substance containing a detectable amount of
Cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(B).
FORFEITURE

The Grand Jury further charges:

2. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegation of Count 1 is hereby re-alleged and incorporated herein by reference.
As a result of the foregoing offense, Defendant WAYNE NORRIS shall forfeit to the United

States any and all property constituting or derived from any proceeds he obtained, directly or

 
Case: 1:20-cr-00228-BYP Doc #: 3 Filed: 03/19/20 2 of 2. PagelD #: 13

indirectly, as a result of the said violation; and, any and all property used or intended to be used,

in any manner or part, to commit or to facilitate the commission of such violation,

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
